Citation Nr: 0904089	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-17 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a right 
orchiectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.


FINDING OF FACT

The Veteran's residuals of a right orchiectomy are not 
related to his active service.  


CONCLUSION OF LAW

Residuals of a right orchiectomy was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the Veteran in March 2005 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part the VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.


Analysis

The Veteran contends that his current residuals of a right 
orchiectomy are related to the groin discomfort and abnormal 
testicular movement he had during his active service.  
Specifically, he contends that groin pain and abnormal 
testicular movement he felt during service was attributed to 
his December 1967 removal of a cyst on the right testicle, 
and ultimately lead to the removal of the right testicle.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Service treatment records are silent as to any complaints of 
groin pain, or any treatment or diagnosis of any testicular 
disorder.  Reports of medical history dated June 1964, 
indicated that the Veteran reported a hernia at age seven.  
The reviewing examiner noted that there were no complications 
of sequalae.  Examination of the same date indicated that the 
Veteran had a circumcision scar, but an otherwise normal 
abdomen.  Likewise, the Veteran's report of medical 
examination upon separation, dated June 1967, also did not 
indicate any abnormalities of the abdomen, including hernia.  
All pertinent evaluations were normal.  Treatment records 
were silent as to any complaints of or treatment for 
testicular pain, or groin pain.  

A November 1985 letter from T.R.M., M.D., noted that the 
Veteran reported a history of non-specific urethritis many 
years ago.  The physician stated that the Veteran underwent a 
right epididymectomy in December 1984, resulting in an 
atrophy of the right testicle in the post operative period.  
The Veteran was complaining of suprapubic pain and loss of 
erections.  Examination revealed a normal left testicle, but 
the right testicle was so atrophic that it was difficult to 
palpate.  The physician provided an impression of acute 
prostatitis.  

An April 1987 operative report indicated that the Veteran 
underwent a cystoscopy, panendoscopy, right inguinal 
exploration with right radical orchiectomy.  He reported no 
history of difficulty relating to service and did not report 
surgery in 1967.  Post-operative diagnosis was prostatitis, 
right atrophic testicle.  A discharge report indicated that 
the Veteran had complained of an atrophic right testicle that 
had been tender and painful.

VA treatment records dated November 1999 to December 2004 
reflect treatment for clinical conditions including PTSD, 
prostatitis, hypertension, and GERD.

Private treatment records from Paoli Hospital, dated 
September 2004 noted treatment for abdominal pain and urinary 
retention secondary to a blocked foley catheter.  

The Veteran was afforded a VA examination in April 2005 in 
conjunction with a claim for prostate cancer.  Upon 
examination, the examiner noted that the right testicle was 
absent, and the left testicle was normal.  The examiner was 
also afforded a VA examination in conjunction with a claim 
for PTSD in June 2005.  The examiner noted a prior medical 
history of a hernia operation at the age of six or seven but 
no health problems while in the military.  The Veteran 
reported that he had a cyst removed from his right testicle 
in December 1967 and scar tissue removed in July 1978.  The 
Veteran then started experiencing pain in the testicular area 
and was hospitalized to have the right testicle drained in 
1982-1983.  Finally, the Veteran reported that in 1987 his 
right testicle was diagnosed as diseased and as a result, was 
removed.

The Veteran submitted numerous statements as well as was 
provided with hearing before the RO and before the 
undersigned Veterans Law Judge.  The Veteran asserted that he 
had a cyst surgically removed from his right testicle in 
December 1967 and that he experienced severe groin pain off 
and on for a number of years.  He further stated that in July 
1987 he had a build up of scar tissue surgically removed.  IN 
1985 he reported he started seeing an urologist for his 
ongoing infections, chronic pain and sexual dysfunctions.  

During his hearings, the Veteran testified that during his 
military service, particularly during times of physical 
training, his right testicle would "move up into his 
belly."  He further stated that he couldn't remember if his 
pain started before or after the removal of the cyst, but 
rather that it just worsened over the years.  The Veteran 
also reported that he tried to obtain records of his initial 
cyst removal surgery, as well as treatment records following 
the 1967 treatment; however, he was unable to obtain them.  
Finally, the Veteran attributed his chronic problems and 
current sexual dysfunction to the cyst he had removed shortly 
after service, and further asserted that his cyst and 
subsequent testicular problems were related to the 
"abnormal" testicular movement he experienced during 
service.  (It is noted that service connection for prostate 
cancer with removal and erectile dysfunction has been 
separately service connected.)

The Veteran also submitted statements from a fellow Veteran 
dated December 2004.  The fellow Veteran stated that he 
remained friends with the Veteran and stated that he knew the 
Veteran had a cyst removed from his right testicle in 
December 1967, and ultimately had the testicle removed in 
December 1987 after years of ongoing problems.  

The Veteran also submitted a statement from his brother-in-
law, a clinical psychologist, dated November 2005.  The 
Veteran's brother-in-law stated that the Veteran had 
discomfort in his groin area after his discharge from 
service, leading to a cyst removal in December 1967.  He 
testified that the Veteran's discomfort increased to pain and 
that following his cyst removal, he has significant chronic 
medical problems with his prostate and testicles ever since.

While the Board notes that the Veteran has residuals of a 
right orchiectomy, there is no objective medical evidence 
that the Veteran's current disorder is related to his active 
military service.  Despite the Veteran's testimony in his 
October 2008 hearing that he experienced symptoms of abnormal 
movement of the testicle during his active service, the 
Veteran's service treatment records were silent as to any 
such complaints.  The Veteran stated that he had a cyst 
removed from the right testicle in December 1967, after which 
he had gradually worsening pain.  However, the December 1967 
records are unavailable for review and post service treatment 
records indicated treatment for a disorder associated with 
the right testicle since November 1985.  Significantly the 
reported surgery, if conducted in December 1967, would be 
after service and there is no presumption that would apply to 
removal of a cyst on a testicle.

The Board notes that the Veteran's statements, lay 
statements, and medical histories provided by the Veteran 
indicated surgical removal of a cyst on the right testicle in 
December 1967, as well as worsening testicular pain following 
the surgery.  However, as noted above, there is no record of 
treatment for or a diagnosis of any testicular disorder, 
including a cyst during the Veteran's active service.  
Further, there is no objective evidence that the cyst on the 
Veteran's right testicle was related to his active service.  
Finally, while the Veteran stated that his right testicular 
cyst was likely related to abnormal testicular movement he 
experienced during service, as a lay person, the Veteran 
lacks the capacity to provide evidence that requires 
specialized knowledge, skill, experience, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
There are no objective signs or symptoms which would suggest 
that the diabetes started during service.

Thus, as the service treatment records are silent as to any 
complaints of, or treatment for, any testicular disorder, 
including a testicular cyst at any time during service, and 
there is no objective medical evidence of record indicating 
that the Veteran's current disorder was related to his active 
service, service connection for residuals of a right 
orchiectomy must be denied.  

Additionally, the Board notes that despite the Veteran's 
allegations that he had a cyst surgically removed from the 
right testicle within one year of discharge from service, 
there is no objective evidence of a disease or disability 
manifested to a degree of 10 percent of more within on year 
from the Veteran's discharge.

Accordingly, the evidence of record does not show that the 
Veteran's diabetes mellitus is due to service.  As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for residuals of a right orchiectomy is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


